Citation Nr: 0934796	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-31 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Regional Office (RO) in 
Albuquerque, New Mexico rating decision, which denied the 
claim on appeal.

The Board notes the Veteran requested an RO hearing in his 
September 2004 substantive appeal, but withdrew the hearing 
request in December 2004 and requested that the matter be 
sent directly to the Board for review.

The Veteran's case was remanded by the Board for additional 
development in April 2007.  The case is once again before the 
Board.

The Board notes the Veteran's representative, in the March 
2007 Appellant's Brief, raised a claim of entitlement to 
service connection for an anxiety disorder other than PTSD.  
This claim is not on appeal to the Board as it has never been 
considered by the RO.  Therefore, it is REFERRED to the RO 
for proper development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  Unfortunately, despite the extensive procedural 
history of this case, it must again be remanded. 
 
As noted in the April 2007 remand, in May 2002, the Veteran 
submitted a stressor statement relating to his active 
service.  The Veteran explained that, as a member of the 
388th Tactical Fighter Squadron, he volunteered for 
assignment from Korat Air Base in Thailand to Da Nang, 
Vietnam, to support Air Force Phantom and F-14 fighter 
aircraft stationed at Da Nang.  The Veteran stated that on 
November 20, 1971, while preparing aircraft for launch, his 
unit was attacked by sniper fire.  The Veteran indicated that 
he witnessed his coworker, Sergeant A.J., get shot in the 
throat and bleed until emergency support arrived.  On the 
same day, the Veteran stated he injured his finger and had to 
be transported by medivac to Thailand for surgery.  While at 
the hospital, he claimed to have witnessed horrifying wounds, 
sounds, and smells from other injured soldiers.  The Veteran 
contends he experiences daily flashbacks and that his current 
PTSD is attributable to his military service.
 
The first response from the United States Armed Services 
Center for Research of Unit Records (CRUR) (now renamed the 
United States Joint Services Records Research Center (JSRRC)) 
in May 2003 indicated that the request from the RO had 
provided the wrong personnel file and, therefore, could not 
verify the Veteran's unit and dates of assignment.  Moreover, 
CRUR was unable to verify Sergeant A.J. being wounded or 
killed during the Veteran's stated time frame.  The April 
2007 Board remand ordered the RO to make a second CRUR 
request to review operation reports, lessons learned, 
organizational histories, and any other potential sources of 
information of the 388th Tactical Fighter Squadron to verify 
whether the Veteran may have been on volunteer assignment in 
Da Nang, Vietnam on November 20, 1971, and, if so whether he 
was subject to an attack during that assignment. 
 
The agency of original jurisdiction (AOJ) subsequently issued 
a second request to CRUR.  However, this request did not ask 
for verification of whether the Veteran had been on volunteer 
assignment in Da Nang, Vietnam on November 20, 1971.  Rather, 
it requested verification as to whether his unit had come 
under attack in Thailand in November 1971.  The response by 
CRUR in April 2008, therefore, indicated review of casualty 
and attack data from Korat Air Base in Thailand for October 
through December 1971, which did not confirm the Veteran's 
claimed stressors. 

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the issue of service connection for 
PTSD must once again be remanded. 
 
Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might verify the 
Veteran's report that he was on 
volunteer assignment with the 388th 
Tactical Fighter Squadron in Da Nang, 
Vietnam on November 20, 1971.  If such 
volunteer assignment in Da Nang, 
Vietnam can be confirmed, then CRUR 
should also be requested to provide any 
information that might verify the 
Veteran's report of attack on his duty 
station in Da Nang on November 20, 1971 
and the resulting shooting of Sergeant 
A.J. on that date.  To that end, 
provide the JSRRC with a description of 
the Veteran's alleged stressors, his 
DD-214, and a copy of his personnel 
file.

2.	Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the Veteran 
was present for the claimed stressor 
events during service has been 
received.

3.	If, and only if, credible supporting 
evidence is obtained for the claimed 
in-service stressors, schedule the 
Veteran for a new VA psychiatric 
examination for the claimed condition 
of post-traumatic stress disorder 
(PTSD) to ascertain whether the Veteran 
currently has PTSD related to his in-
service combat exposure.  The examiner 
must be provided the claims file, 
including a copy of this REMAND, and 
should indicate that a complete review 
has been made. 
 
Any psychiatric diagnosis should be in 
accordance with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders-IV.  After review of the 
pertinent material, the examiner must 
specifically discuss whether the 
Veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., 
were the verified in-service stressors 
sufficient to produce PTSD), and, if 
so, is there a link between the current 
symptoms and the in-service combat 
exposure versus stressors unrelated to 
his military service. 
 
It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood). 
 
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided. 

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to an increased evaluation for chronic 
gastritis.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




